     Case 2:20-cv-02024-SVW-FFM Document 6 Filed 07/14/20 Page 1 of 1 Page ID #:176



 1                                                                    ~S-C~
                                                             U.$. rD"~`~_~
 2                                                                  IST;~rr;T
                                                                       COUR

 3                                                       ~~~~ ~~'~-~~ r i
 4
 5
 6
 7
 8                             UI~TITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORI~TIA
10
1 1 ' CHRISTOPHER N. GLASGOW,                     No. CV 20-2024-SVW(FFM)
12                       Petitioner,
                                                  JUDGMENT
13           v.
14    PATRICK COBELLO, WARDEN,
15                       Respondent.
16
17           Pursuant to the Order Summarily Dismissing Petition For Writ of Habeas Corpus
18     For Lack of Subject Matter Jurisdiction,
19           IT IS ADJUDGED that the Petition is dismissed without prejudice.
20
21    DATED:          7 ~~
22                                                              ;~;
23
                                                       S EP N V. WILSON
24
                                                      United States District Judge
25
26
27
28
